OPINION — AG — QUESTION: IF A TENURED TEACHER WHOSE SALARY HAS BEEN FULLY FUNDED BY FEDERAL FUNDS HAS BEEN PROPERLY NOTIFIED THAT IF SUCH FUNDS ARE NOT AVAILABLE FOR THE ENSUING YEAR SHE WOULD NOT BE RE EMPLOYED, AND IF SUBSEQUENTLY THE FUNDS ARE UNAVAILABLE, WOULD THE BOARD OF EDUCATION BE REQUIRED TO EMPLOY SUCH TEACHER IF THEREAFTER A VACANCY AROSE IN ANOTHER AREA, NOT FEDERALLY FUNDED, BUT FOR WHICH THE TEACHER IS QUALIFIED ? — NEGATIVE CITE: 70 O.S. 1971, 6-103.4 [70-6-103.4], 70 O.S. 1971, 6-103.1 [70-6-103.1] (KAY HARLEY JACOBS)